Citation Nr: 1044945	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-08 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's wife


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Hartford, 
Connecticut Department of Veterans Affairs (VA) Regional Office 
(RO).

In June 2006, the Veteran and his spouse testified at a Travel 
Board hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing is of record and associated with the 
claims folder.

In March 2007, the Board denied an initial compensable rating for 
bilateral hearing loss.  In August 2008, the United States Court 
of Appeals for Veterans Claims (CAVC) issued an Order vacating 
the Board's March 2007 decision in response to a July 2008 Joint 
Motion by the Secretary of Veterans Affairs and the Veteran 
(Joint Motion).  The claim was remanded to the Board for action 
consistent with the CAVC's Order.

This case was previously before the Board in June 2009 and was 
remanded for the Veteran to undergo a VA examination.  The RO has 
complied with the remand directives.  


FINDING OF FACT

The Veteran's hearing loss disability is manifested by an average 
decibel loss of 55 in the right ear, with a speech recognition 
score of 88 percent, and an average decibel loss of 59 in the 
left ear, with a speech recognition score of 88 percent.





CONCLUSION OF LAW

The criteria for an increased compensable evaluation for 
bilateral sensorineural hearing loss have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (observing 
that the Board's statement of reasons and bases for its findings 
and conclusions on all material facts and law presented on the 
record must be sufficient to enable the claimant to understand 
the precise basis for the Board's decision, as well as to 
facilitate review of the decision by courts of competent 
appellate jurisdiction.  The Board must also consider and discuss 
all applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in January 2004, April 2004, and March 
2006 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  



VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records and private medical records.  
Additionally, the Veteran was afforded VA examinations in January 
2005, September 2009, and December 2009.  Neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Merits of the Claim

The Veteran contends the current noncompensable evaluation does 
not accurately reflect the severity of his bilateral hearing loss 
disability.  Because the preponderance of the evidence is against 
the claim, in particular with due application of VA's Schedule 
for Rating Disabilities ("rating schedule" or "schedule"), the 
appeal will be denied. 

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where, as 
here, the question for consideration is the propriety of the 
initial disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and consideration 
of the appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during the 
course of the appeal, the assignment of staged ratings would be 
necessary.

In evaluating service-connected hearing loss, disability ratings 
are derived from mechanical application of the rating schedule to 
numeric designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Evaluations of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, as 
measured by a controlled speech discrimination test (Maryland 
CNC) and the average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 
4,000 Hertz.  The rating schedule establishes 11 auditory acuity 
levels designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An examination 
for hearing impairment for VA purposes must be conducted by a 
State-licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of hearing 
aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Table VI Numeric designation of hearing impairment based on 
puretone threshold average and speech discrimination.

% of discrimination Puretone Threshold Average

0- 
41
42- 
49
50- 
57
58- 
65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

The findings for each ear from Table VI, are then applied to 
Table VII (Percentage Evaluations for Hearing Impairment) to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal rows represent the ear having the better hearing and 
the vertical columns the ear having the poor hearing.  The 
percentage evaluation is located at the point where the rows and 
column intersect.  38 C.F.R. § 4.85(e).

Table VII Percentage evaluation for hearing impairment 
(diagnostic code 6100)
XI
100*










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The evidence for consideration in connection with the Veteran's 
claim for an increased evaluation consists of treatment records 
and VA examination reports.

A private treatment record from December 2003 provided 
audiological findings.  The results, in puretone thresholds, in 
decibels, are as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
15
60
55
65
Left ear
20
55
55
60

The average pure tone thresholds were 49 decibels in the right 
ear and 47.5 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the right 
ear and of 96 percent in the left ear.



Applying the Veteran's findings to Table VI results in a numeric 
designation of I in the right ear and I in the left ear.  Under 
Table VII (38 C.F.R. § 4.85), the numeric designation I in the 
right ear and I of the left ear requires the assignment of 
noncompensable evaluation under Diagnostic Code 6100.

The Veteran was afforded a VA examination in January 2005.  The 
results, in puretone thresholds, in decibels, are as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
20
55
55
65
Left ear
25
55
55
60

The average pure tone thresholds were 49 decibels in the right 
ear and 49 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and of 
94 percent in the left ear.

Applying the Veteran's findings to Table VI results in a numeric 
designation of I in the right ear and I in the left ear.  Under 
Table VII (38 C.F.R. § 4.85), the numeric designation I in the 
right ear and I of the left ear requires the assignment of a 
noncompensable evaluation under Diagnostic Code 6100.

The Veteran was afforded another VA examination to assess the 
severity of his hearing loss disability in September 2009.  The 
results, in puretone thresholds, in decibels, are as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
25
60
60
75
Left ear
35
60
65
75

The average pure tone thresholds were 55 decibels in the right 
ear and 59 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and of 
88 percent in the left ear.

Applying the Veteran's findings to Table VI results in a numeric 
designation of III in the right ear and II in the left ear.  
Under Table VII (38 C.F.R. § 4.85), the numeric designation III 
in the right ear and II of the left ear requires the assignment 
of a noncompensable evaluation under Diagnostic Code 6100.

Although the Veteran asserts that his hearing loss is significant 
and that it has progressively worsened, the Court has noted that 
the assignment of schedular disability ratings for hearing 
impairment is derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In 
this case, the numeric designations produce a noncompensable 
disability evaluation.  38 C.F.R. Part 4, Diagnostic Code 6100.  

With mechanical application of the schedule, clinical evidence 
prepared by a competent medical professional is more probative 
than the Veteran's lay testimony.  The Veteran is certainly 
competent to report symptoms of hearing loss. However, in 
determining the actual degree of disability, the examination 
findings are more probative of the degree of impairment.  
Accordingly, the noncompensable rating presently assigned 
accurately reflects the degree of the Veteran's hearing 
impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, 
Diagnostic Code 6100.

The criteria for a compensable evaluation have not been met.  
Therefore, the claim for a compensable evaluation for bilateral 
hearing loss must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in 
the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).

Extraschedular evaluation

On review of the record, the Veteran's symptoms are fully 
contemplated in the schedular criteria, and the Board has found 
no factors such as hospitalizations, or marked interference with 
employability that would suggest that regular schedular criteria 
are inadequate, and warrant referral for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

In making this determination, the Board is cognizant of the 
holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In 
that decision, the United States Court of Appeals for Veterans 
Claims (Court) noted that, unlike the rating schedule for hearing 
loss, the extra-schedular provisions did not rely exclusively on 
objective test results to determine whether referral for an 
extra-schedular rating was warranted.  The Court held that in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Id. at 455.

In the present case, the Board notes that the March 2010 VA 
examination report contains a description of the Veteran's 
subjective complaints.  Notably, the Veteran described increasing 
trouble hearing the blinker in his car and the television.  The 
Veteran also described being able to hear people talking but not 
being able to understand them.  The Veteran further stated that 
his hearing significantly improves with the use of hearing aids.  
The Board has considered this evidence in light of Martinak but 
does not find it to be at all incompatible with the 
noncompensable evaluation.  Rather, the Veteran's description of 
difficulties with hearing is consistent with the degree of 
disability addressed by such an evaluation. 


ORDER

A compensable rating for bilateral hearing loss is denied.




____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


